Citation Nr: 1000425	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
posttraumatic stress disorder (PTSD) from May 18, 2001.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to September 
1976.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) in St. Louis, Missouri.  


FINDING OF FACT

From May 18, 2001, the preponderance of the competent and 
credible evidence of record shows that the Veteran's PTSD has 
been manifested by intrusive thoughts, anxiety, nightmares, 
sleep impairment, mild depression, slight memory impairment, 
irritability, emotional numbing, and panic attacks that occur 
almost daily that temporarily render him unable to function.  
However, from May 18, 2001, there is no evidence of gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place or memory loss for names of close relatives, 
own occupation or own name.  


CONCLUSION OF LAW

From May 18, 2001, the criteria for an initial disability 
rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, and 4.130, 
Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to an initial evaluation in 
excess of 50 percent for service-connected PTSD.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render its 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a) (West 2002), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A 
(West 2002). 

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for PTSD.  In Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability 
evaluation has been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering § 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   Thus, because the notice that the 
Veteran was provided before service connection was granted 
was legally sufficient (i.e., the August 2001 38 U.S.C.A. 
§ 5103(a) notice letter provided to the Veteran prior to the 
July 2005 rating decision), VA's duty to notify in this case 
has been satisfied.  

Next, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 Specifically, the record shows that reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  In particular, the VA has verified the 
Veteran's service as well as obtained his service treatment 
records, VA outpatient medical records, and has provided him 
with two VA examinations.  As to the VA examinations, the 
Board finds that these examinations are adequate for rating 
purposes because the examiners had the Veteran's claims files 
and conducted evaluations of the claimant which allows the 
Board to rate the severity of his PTSD under all applicable 
rating criteria.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings").  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis and demonstrated symptomatology. Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
As will be discussed further below, the Veteran has also been 
diagnosed with panic disorder.  However, with the exception 
of eating disorders, all mental disorders including PTSD are 
rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not 
produce a different result.  Moreover, the Veteran has not 
requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.  



Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent: Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place; memory loss for names of close 
relatives, own occupation or name.  

70 percent: Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a work- like setting); 
inability to establish and maintain 
effective relationships.  

50 percent: Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short-and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 61-70 reflect mild symptoms (e.g., 
depressed mood an mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV for rating purposes].  



Analysis

Mittleider concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  

The Board is initially presented with a record on appeal 
which indicates that in addition to the Veteran's service-
connected PTSD, he has also been diagnosed with panic 
disorder and specific phobia, situational type.  A VA 
compensation examiner in June 2005 specifically indicated 
that the Veteran's PTSD caused the panic disorder and that, 
further, they were interwoven, such that a separate GAF score 
for each disorder could not be assigned.  Therefore, the 
Board will consider all of the Veteran's psychiatric 
symptomatology in determining the appropriate rating to be 
assigned for the service-connected psychiatric disability.  

Schedular rating

The Veteran's service-connected PTSD is currently evaluated 
50 percent disabling.  The 50 percent disability rating was 
assigned by the RO based on evidence of the frequency and 
severity of the Veteran's panic attacks and other symptoms.  
He contended in his notice of disagreement that a 100 percent 
rating was warranted.  

As noted above, to obtain the next highest available rating 
(70 percent), the record must include evidence of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  For the reasons expressed 
immediately below, the Board finds that the Veteran's 
symptoms more approximately warrant the assignment of a 
70 percent rating under Diagnostic Code 9411.  This is true 
throughout the period of time during which his claim has been 
pending and therefore consideration of staged ratings are not 
warranted.  Fenderson, supra.  

The Veteran has denied any history of suicide attempts or of 
suicidal or homicidal ideation.  There is no evidence of any 
obsessional or ritualistic activities which interfere with 
routine activities.  No examiner has reported that the 
Veteran's speech was ever illogical, obscure, or irrelevant; 
a VA examiner in May 2009 stated that his speech was 
unremarkable.  

The treatment records do not reflect that the Veteran has 
complained of depression.  On questioning by a VA examiner in 
June 2005, however, he stated that he tried not to be 
depressed, although "he might have a down day or two."  
That examiner indicated that the Veteran appeared in his 
behavior to be suffering from dysthymic disorder, although he 
did not provide rationale for that conclusion.  

There is no evidence of impaired impulse control, spatial 
disorientation, or neglect of personal appearance or hygiene.  
The Veteran has not reported, and no examiner has noted, that 
he is unable to establish and maintain effective 
relationships.  In fact, the Veteran described his social 
life to the June 2005 VA examiner as good, noting that he 
goes out with friends.  He stated that he eats out often and 
goes to church, and that much of his activity is with church 
groups.  The May 2009 VA examiner indicated that the 
Veteran's PTSD symptoms didn't seem to have interfered with 
his social relationships, family relationships, recreation, 
or self care.  

The treatment records and examination reports make clear that 
the majority of the Veteran's psychiatric symptoms revolve 
around his panic attacks and their effect on his life.  He 
reported to the June 2005 VA examiner that his panic attacks 
were very unpredictable - he could go several days without 
needing medication for an attack, but would sometimes have 
two or three attacks in one day.  The Veteran described 
having sweaty palms and a racing heart.  The Veteran's wife 
reported to the examiner that he could not ride any kind of 
commercial transportation, except automobiles, could not 
climb stairs, and could not be in elevators or any close 
environment.  She stated that he would get "very, very 
claustrophobic" in such environments.  The Veteran's wife 
described his symptoms as an increase in blood pressure and 
heart rate, sweaty palms, and butterflies, and indicated that 
he generally could not function.  A private physician wrote 
in August 2006 that the Veteran's panic attacks occurred 
unpredictably, both day and night.  He stated that the 
condition had "left [the Veteran's] quality of life 
devastated, mentally, emotionally, and physically."  

The May 2009 VA examiner noted the Veteran's report that he 
had had fewer attacks since moving to Missouri in early 2004.  
He indicated that he was in situations that caused panic much 
less frequently than previously, identifying those situations 
as being in upper levels of buildings, elevators, and 
enclosed areas.  The Veteran noted that he would not have 
panic attacks so long as he avoided those situations.  

The Board observes that the two Vet Center reports and the 
report of the June 2005 VA compensation examiner each 
assigned a GAF score between 40 and 45, indicative of serious 
symptomatology corresponding to a 70 percent rating.  The May 
2009 VA compensation examiner, however, assigned a GAF score 
of 65, indicative of mild symptoms.  

The examiners who assigned GAF scores between 40 and 45 
apparently based those scores on the severity of the 
Veteran's panic attacks alone, because not even those 
examiners noted that any of the other criteria for a 70 
percent rating were present.  The Board is aware of 38 C.F.R. 
§ 4.7, which states that, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

In this case, the Board finds that the medical evidence, from 
both VA and private counselors and a VA compensation 
examiner, shows that the severity and frequency of the 
Veteran's panic attacks so impaired his ability to function 
that they outweighed the absence of other factors indicative 
of a 70 percent rating.  The Board concludes, therefore, that 
the preponderance of the evidence warrants an initial 
70 percent rating for the Veteran's service-connected PTSD.  
This is true throughout the period of time during which his 
claim has been pending and therefore consideration of staged 
ratings are not warranted.  Fenderson, supra.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD.  A comparison between the level of severity 
and symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule for PTSD shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating 
criteria considers functional impairment.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has ever required hospitalizations for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran retired from the Air Force in 1976.  He subsequently 
worked as a real estate appraiser, but had to retire 
permanently in June 2006 due to the effect of a stroke, for 
which service connection has not been established.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.  

In short, there is nothing in the record to indicate that 
this service-connected disability causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.  

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO as well as the claimant's statements to 
his examiners.  In this regard, the Board finds that the 
Veteran is credible to report on what he sees and feels and 
others are credible to report on what they can see.  See 
Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Charles v. Principi, 16 Vet. App. 370 (2002)    However, 
neither the Veteran nor his representative are competent to 
provide an opinion as to the severity of the PTSD because 
such an opinion requires special medical training.  The Board 
also finds more competent and credible the opinions provided 
by the VA examiners than these lay opinions.  Id.  

Rice considerations

In adjudicating the current appeal for a higher evaluation, 
the Board has not overlooked the Court's recent holding in 
Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009) 
(per curiam) (holding that claims for higher evaluations also 
include a claim for a total rating based on individual 
unemployability (TDIU) when the appellant claims he is unable 
to work due to a service connected disability).  However, the 
Board finds that Rice is not applicable to the current appeal 
because a May 2007 rating decision granted service connection 
for prostate cancer and assigned it a 100 percent rating as 
well as awarded special monthly compensation at the 
housebound rate.  Moreover, a rating decision in March 2008 
granted the Veteran a TDIU and also established his 
eligibility for Dependents' Educational Assistance.  



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a 70 percent disability rating is 
assigned for service-connected PTSD from May 18, 2001.  


ORDER

Entitlement to an initial 70 percent disability rating for 
PTSD is granted from May 18, 2001, subject to controlling 
regulations applicable to the payment of monetary benefits.  



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


